Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant Application having Application number 16/444,729, the examiner acknowledges the applicant's submission of the amendment dated 10/27/2020.  Claims 1-16 and 18-20 have been amended. Claims 1-20 are pending.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Verhallen et al. (US20140289455) in view of Ninos (US20170039056).
As per claim 1. An imaging system comprising: processing circuitry (Verhallen: Fig. 4, CPU 405); memory circuitry operable to receive an address in the memory circuitry and output data stored at the address (Verhallen: Fig. 1, memory 2, address bus 5, and input data bus 8.  Where address bus 5 is used to perform a read operation of an address in memory 2, which results in data stored in the address at memory 2 to be output; “The input data bus 8 may be connected to the memory 2 and/or may be used to read from the memory 2 in such a way that the memory 2 may put the data stored in the memory at the address given by the bus address 5 in the input data bus 8” (paragraph 0040); “he memory address in the address bus 5 and in the address register 1 may identify an address in a memory 2. The memory 2 may be a memory of any kind and may be implemented in any technology” (paragraph 0037)); and data replacement circuitry interposed between the processing circuitry and the memory circuitry, wherein the data replacement circuitry is operable to receive the output data and the address (Verhallen: Fig. 4; "FIG. 4 is a diagram illustrating, in more detail, an example of a system for patching a memory including a patching circuit comprising several register pairs, wherein each register pair comprises an address register and a data register" (paragraph 0050); "The data register value may correspond to a single data word or to a single instruction" (paragraph 0015, lines 1-2); paragraph 0051-53; paragraph 0047. Where specific exception instructions are placed and selected from the data registers as hard coded instructions), wherein the data replacement circuitry comprises: a set of comparators, each operable to perform a corresponding comparison operation using the address (Verhallen: Fig. 4, comparators #1-n; paragraph 0051)).
a replacement instruction storage circuit that stores a same hard-coded instruction for the set of comparators, wherein the data replacement circuitry is configured to output the same hard-coded instruction instead of 4the output data in response to a match resulting from any of the corresponding comparison operations at any comparator in the set of comparators; however, Ninos teaches a replacement instruction storage circuit that stores a same hard-coded instruction for the set of comparators, wherein the data replacement circuitry is configured to output the same hard-coded instruction instead of 4the output data in response to a match resulting from any of the corresponding comparison operations at any comparator in the set of comparators (Ninos: “This dynamically adapted and generated set of assembly instructions provided by the instruction generation unit 256 may be configured to implement the redirection of the execution flow of the CPU, but it may also be configured to implement other mechanisms as well, depending on the needs of the system. Implementing this instruction generation unit with a hard coded combinatorial logic will consume the minimum substrate area and will provide the minimum response time and latency to the system. Depending on the final requirements of the system, this unit may be implemented also by other ways, either hard coded or reconfigurable, either as combinatorial or as sequential logic, either storing the hard coded opcodes in combinatorial logic or in any kind of reprogrammable or any general kind of array” (paragraph 0071); paragraphs 0013-17, 0030-32, and 0051; Figure 2, instructions generation unit 256).
Verhallen and Ninos are analogous art because they are from the same field of endeavor of memory access and data processing.
a replacement instruction storage circuit that stores a same hard-coded instruction for the set of comparators, wherein the data replacement circuitry is configured to output the same hard-coded instruction instead of 4the output data in response to a match resulting from any of the corresponding comparison operations at any comparator in the set of comparators as taught by Ninos since doing so would provide the benefit of [Ninos: “The disclosure provides the possibility to maximize patching capabilities while keeping the extra silicon area as small as possible” (paragraph 0044); paragraphs 0042-43 and 0008].
Therefore, it would have been obvious to combine Verhallen and Ninos for the benefit of creating the imaging system as specified in claim 1.
As per claim 2. The imaging system defined in claim 1, wherein the data replacement circuitry comprises:  (Verhallen: Fig. 4, MUX 406).  
As per claim 3. The imaging system defined in claim 2, wherein a given comparator in the set of comparators is operable to perform the corresponding comparison operation using the address and a reference address (Verhallen: Fig. 4, comparators #1-n; "Each comparator may be a combinatorial circuit which may monitor the address bus 401 and compare the address value with the programmed one in the corresponding address register. If there is a match, then a signal may switch a data multiplexer 402 to select data from the appropriate data register 412, 422, or 432 (for which there is a match) …" (paragraph 0051)).  
wherein the switching circuitry is operable to receive a replacement enable signal based on the corresponding comparison operations and to output instead of the output data based on the replacement enable signal; however, Ninos teaches wherein the switching circuitry is operable to receive a replacement enable signal based on the corresponding comparison operations and to output instead of the output data based on the replacement enable signal (Ninos: paragraphs 0073-76). 
As per claim 5. Verhallen does not teach wherein the processing circuitry is operable to 5receive and execute the same hard-coded instruction in response to a match resulting from any of the corresponding comparison operations at any comparator in the set of comparators, and is operable to identify a set of replacement data specific to [[the]] a given comparator in the set of comparators from which the match resulted and specific to the address in the memory circuitry in response to the execution of the hard-coded instruction; however, Ninos teaches wherein the processing circuitry is operable to 5receive and execute the same hard-coded instruction in response to a match resulting from any of the corresponding comparison operations at any comparator in the set of comparators, and is operable to identify a set of replacement data specific to (Ninos: paragraphs 0064 and 0066; paragraphs 0070-71 and 0007) [[the]] a given comparator in the set of comparators from which the match resulted and specific to the address in the memory circuitry in response to the execution of the hard-coded instruction (Ninos: paragraphs 0070-71).  
 Verhallen does not teach wherein data replacement circuitry comprises switching circuitry coupled to the set of comparators and the switching circuitry is operable to replace the output data with the same hard-coded instruction for output when [[the]] a replacement enable signal is asserted, regardless of which comparator in the set of comparators caused the replacement enable signal to be asserted; however, Ninos teaches wherein data replacement circuitry comprises switching circuitry coupled to the set of comparators and the switching circuitry is operable to replace the output data with the same hard-coded instruction for output when [[the]] a replacement enable signal is asserted, regardless of which comparator in the set of comparators caused the replacement enable signal to be asserted (Ninos: “The code generation unit 151 outputs an output value 152, and is arranged to select the output value as being either the data received from the input data bus 111 or as a replacement value, representing a replacement instruction. The replacement instruction is preferably stored in an appropriate instruction memory which may be provided as a component part of the code generation unit 151 and may store one or more instructions. Where a plurality of instructions are stored, the code generation unit 151 may be arranged to make a selection between one of the plurality of stored instructions to be placed on the output data bus 112 as the output value 152, if the value from the input data bus 111 is not selected” (paragraph 0066); Figures 2 and 3).  
As per claim 9. A method of patching data stored in memory circuitry, the method comprising: an address at which corresponding data is stored in the memory circuitry and with which processing circuitry is configured to access the corresponding data; (Verhallen: paragraphs 0040 and 0048; Figure 2) [[and]] determining whether matches a set of reference addresses at which is required (Verhallen: paragraphs 0014-15).
Verhallen does not teach the address matches any reference address in 7the set of reference address same instruction to the processing circuitry that causes the processing circuitry to enter an exception state; and while the processing circuitry is in the exception state, identifying a case-specific replacement instruction specifically for patching the corresponding data at the address; however, Ninos teaches the address matches any reference address in 7the set of reference address same instruction to the processing circuitry that causes the processing circuitry to enter an exception state; and while the processing circuitry is in the exception state, identifying a case-specific replacement instruction specifically for patching the corresponding data at the address (Ninos: paragraphs 0066, 0071, and 0073-76).
As per claim 10. The method defined in claim 9, wherein matches the set of reference addresses a first comparator, determining whether the address matches a first reference address; and with [[the]] a second comparator, determining whether the address matches a second reference address (Verhallen: Fig. 4, comparators #1-2; "Another register pair in FIG. 1, .  
As per claim 11. Verhallen does not teach wherein the same instruction is a supervisor call instruction, the method further comprising: with the processing circuitry, executing the supervisor call instruction to enter operations in [[an]] the 8exception state; however, Ninos teaches wherein the same instruction is a supervisor call instruction, the method further comprising: with the processing circuitry, executing the supervisor call instruction to enter operations in [[an]] the 8exception state (Ninos: paragraphs 0066, 0071, and 0085).
As per claim 15. An electronic system comprising: processing circuitry (Verhallen: Fig. 4, CPU 405); a read-only memory (Verhallen: Fig. 1, memory 2; "For example, if the memory 2 is read-only, another programmable memory, e.g. a FLASH memory (not shown) may comprise the patched instruction data" (paragraph 0048)); and data replacement circuitry coupled between the processing circuitry and the read-only memory, the data replacement circuitry comprising (Verhallen: Fig. 4; "FIG. 4 is a diagram illustrating, in more detail, an example of a system for patching a memory including a patching circuit comprising several register pairs, wherein each register pair comprises an address register and a data register" (paragraph 0050)): a comparator block that includes a plurality of comparators, (Verhallen: Fig. 1, comparison unit 4; fig. 4, comparators #1-n; "For instance, in FIG. 4 it can be seen a register pair comprising the address register 411 and the data register 412 accompanied by the comparator 410. Another register pair in FIG. 1, comprises the address register 421 and the [[;]] a register coupled to the comparator block (Verhallen: Fig. 4, decision unit 480).
Verhallen does not teach switching circuitry having a control input coupled to the register and having a first data input coupled to the read-only memory and a second data input, and a replacement instruction storage circuit that is coupled to the second data input of the switching circuitry and that is configured to store a hard-coded instruction shared by the plurality of comparators, wherein the switching circuitry is configured to pass the hard-coded instruction to an output of the switching circuitry in response to a match at any enabled comparators in the comparator block; however, Ninos teaches switching circuitry having a control input coupled to the register and having a first data input coupled to the read-only memory and a second data input, and (Ninos: Figure 2, MUX 258) a replacement instruction storage circuit (Ninos: Figure 2, Instructions generation unit 256) that is coupled to the second data input of the switching circuitry and that is configured to store a hard-coded instruction shared by the plurality of comparators, wherein the switching circuitry is configured to pass the hard-coded instruction to an output of the switching circuitry in response to a match at any enabled comparators in the comparator block (Ninos: Figures 2 and 3; paragraphs 0066, 0071, and 0073-76).
As per claim 16. The electronic system defined in claim 15, further comprising: an additional register operable to enable at least a portion of the comparators in the plurality of comparators (Verhallen: Fig. 4, control register 440; "Any number of instances of the associated with the one or more enabled comparators in the comparator block (Verhallen: Fig 1, comparison unit 4; paragraphs 0051 and 0054).  
As per claim 17. The electronic system defined in claim 16, wherein the enabled portion of the comparators each receives a unique reference address and each unique reference address is associated with an address in the read-only memory that requires patching (Verhallen: "The circuit may contain a number of register pairs (e.g. n register pairs) which may be accompanied by a comparator, the comparator may be an example of the comparison unit 4 of FIG. 1. For instance, in FIG. 4 it can be seen a register pair comprising the address register 411 and the data register 412 accompanied by the comparator 410. Another register pair in FIG. 1, comprises the address register 421 and the data register 422 accompanied by the comparator 420. Each comparator may be a combinatorial circuit which may monitor the address bus 401 and compare the address value with the programmed one in the corresponding address register. If there is a match, then a signal may switch a data multiplexer 402 to select data from the appropriate data register 412, 422, or 432 (for which there is a match). The multiplexer may be controlled by decision unit 480 which translates the signals from the comparators 410, 420, 430 into a suitable control signal for the multiplexer 402. The multiplexer 406 is configured to select between the data on the input data bus 470 and the output of multiplexer 402" (paragraph 0051)).  
 The electronic system defined in claim [[18]] 15, wherein the register is operable to receive match information and to forward the match information to the processing circuitry (Verhallen: "The CPU 405 may be tricked in this way to believe that data read comes from the ROM 404. The patching process may be transparent to the CPU, as it can be implemented in such a way that does not change the CPU interface with the memory and the latency experimented by the CPU" (paragraph 0053); "The multiplexer may be controlled by decision unit 480 which translates the signals from the comparators 410, 420, 430 into a suitable control signal for the multiplexer 402" (paragraph 0051)).  
Claims 7-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Verhallen et al. (US20140289455) in view of Ninos (US20170039056) to claims 1 and 11 above, and further in view of Moyer et al. (US20020124161).
As per claim 7. The imaging system defined in claim 7, wherein the data replacement circuitry comprises: an enable register operable to enable the one or more enabled  (Verhallen: Fig. 4, comparators #1-n), and … data [[each]] corresponding respectively to one or more 6enabled  (Verhallen: "The circuit may contain a number of register pairs (e.g. n register pairs) which may be accompanied by a comparator, the comparator may be an example of the comparison unit 4 of FIG. 1. For instance, in FIG. 4 it can be seen a register pair comprising the address register 411 and the data register 412 accompanied by the comparator 410. Another register pair in FIG. 1, comprises the address register 421 and the data register 422 accompanied by the comparator 420. Each comparator may be a combinatorial circuit which may monitor the address bus 401 and compare the address value with the programmed one in the corresponding address .  
Verhallen does not teach storage circuitry associated with the processing circuitry is operable to store one or more sets of replacement data; however, Moyer teaches storage circuitry associated with the processing circuitry is operable to store one or more sets of replacement data (Moyer: "Processor 102 may also execute code which requires data accesses, such as, for example, in response to a load instruction. The accessed data may be stored in any memory coupled to processor 102, such as, for example, ROM 106, RAM 104, ROM 116, and RAM 118. This data may include errors and may be stored in read only memory, which also creates a need for memory patching. In response to a processor instruction requesting incorrect data, substitute data stored at an alternate address location may need to be provided instead. Therefore, in response to a data access, processor 102 may redirect flow 
Verhallen and Moyer are analogous art because they are from the same field of endeavor of memory access and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Verhallen to include storage circuitry associated with the processing circuitry is operable to store one or more sets of replacement data as taught by Moyer since doing so would provide the benefit of [Moyer: “Alternatively, data substitution may be performed by placing the substitute data in place of a patch code pointer in patch pointer table 202. That is, the generated patch offset stored in patch offset 332 selects the substituted data instead of a patch code pointer from patch table 202. In this embodiment, the patch pointer table 202 may hold both patch code pointers and substitute data (as described above in reference to FIG. 2). That is, entries within patch pointer table 202 contain both patch code pointers which are utilized for program redirection, and substitute data entries which are used when performing data substitution. In contrast to redirecting program flow, the value obtained from patch pointer table 202 replaces the previously fetched data. In this manner, the data substitution is performed with lower overhead relative to using program redirection. No additional instructions need be executed to perform the data substitution; instead, processor 102 automatically retrieves the substitute data from an entry within patch pointer table 202 in response to a patch request associated with a data address which matches a value stored in comparators (such as 
Therefore, it would have been obvious to combine Verhallen and Moyer for the benefit of creating the imaging system as specified in claim 7.
As per claim 8. The imaging system defined in claim 7, wherein the data replacement circuitry comprises: an enable register operable to enable the one or more enabled (Verhallen: Fig. 4, control register 440; "Any number of instances of the comparator-address-data register construct may be implemented according to the foreseen number of patches. A control register 440 may enable or disable each of the register pairs. A programming port 407 may be provided for programming the address/data registers 411-432 (interconnecting lines not shown in the drawing for clarity reasons) and the control register 440" (paragraph 0054)).
Verhallen does not teach an index register operable to provide information to the processing circuitry that is indicative of a given set of replacement data in the one or more sets of replacement data in the storage circuitry; however, Moyer teaches an index register operable to provide information (Moyer: Fig. 3, patch base register 300) to the processing circuitry that is indicative of a given set of replacement data in the one or more sets of replacement data in the storage circuitry (Moyer: "Processor 102 may also execute code which requires data accesses, such as, for example, in response to a load instruction. The accessed data may be stored in any memory coupled to processor 102, such as, for example, ROM 106, RAM 104, ROM 116, and RAM 118. This data may include errors and may be stored in read only memory, which also creates a need for memory patching. In response to a processor instruction .  
As per claim 12. Verhallen teaches wherein determining whether the address matches the set of reference addresses comprises determining that the address matches the second reference address, the method further comprising (Verhallen: paragraph 0051).
Verhallen does not teach in response to determining that the address matches the second reference address, communicating information identifying the second comparator with the processing circuitry; however, Moyer teaches in response to determining that the address matches the second reference address, communicating information identifying the second comparator with the processing circuitry (Moyer: "Comparator 318 and comparator 320 monitor address and attribute bus 304 for a match, and the MATCH outputs from each of the comparators are provided to encoder 316. Generally, at any given time, only one match signal is asserted because each address on address and attribute bus 304 should trigger at most only one comparator to assert its match indicator. Encoder 316 therefore receives each of the match inputs, and depending upon which of the comparators provided the asserted match signal, generates a corresponding offset. For example, if processor 102 includes 8 comparators such as comparator 318 or comparator 320, only one match from the 8 comparators is typically asserted at any given time. Therefore, a three bit offset may uniquely identify each of the 8 match inputs. This three bit unique identifier may also correspond directly to the offset from  
Verhallen and Moyer are analogous art because they are from the same field of endeavor of memory access and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Verhallen to include in response to determining that the address matches the second reference address, communicating information identifying the second comparator with the processing circuitry as taught by Moyer since doing so would provide the benefit of [Moyer: “Alternatively, data substitution may be performed by placing the substitute data in place of a patch code pointer in patch pointer table 202. That is, the generated patch offset stored in patch offset 332 selects the substituted data instead of a patch code pointer from patch table 202. In this embodiment, the patch pointer table 202 may hold both patch code pointers and substitute data (as described above in reference to FIG. 2). That is, entries within patch pointer 
As per claim 13. Verhallen does not teach wherein identifying the case-specific replacement instruction specifically for patching the corresponding data at the address comprises identifying the case-specific replacement instruction ; however, Ninos teaches wherein identifying the case-specific replacement instruction specifically for patching the corresponding data at the address comprises identifying the case-specific replacement instruction  (Ninos: paragraphs 0066, 0071, and 0073-76).
Verhallen in view of Ninos does not teach based on the information identifying the second comparator; however Moyer teaches based on the information identifying the second comparator (Moyer: "Comparator 318 and comparator 320 monitor address and attribute bus 304 for a match, and the MATCH outputs from each of the comparators are provided to encoder 316. Generally, at any given time, only one match signal is asserted because each 
Verhallen and Moyer are analogous art because they are from the same field of endeavor of memory access and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Verhallen to include based on the information identifying the second comparator as taught by Moyer since doing so would provide the 
As per claim 14. Verhallen teaches updating a processing environment of the processing circuitry during the operations in the exception 9state to include a reference to (Verhallen: "There may be a certain distinction between fine tune patches in the memory data or code and bulk code patches in the memory code. Fine-tune patches may refer to single data value manipulation or single instruction patching. If a parameter value in a specific function residing in memory 2 has to be changed, then the new value may be placed in the data register 3, and the respective memory address of the parameter in the address register 1. Bulk code .  
Verhallen does not teach the case-specific replacement instruction; however, Ninos teaches the case-specific replacement instruction (Ninos: paragraphs 0066 and 0071).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Verhallen et al. (US20140289455) in view of Ninos (US20170039056) to claim 15 above, and further in view of Li et al. (US20030051119).
As per claim 18. Verhallen in view of Ninos does not teach wherein the replacement instruction storage circuit is directly coupled to [[at]] the second data input of the switching circuitry; wherein the replacement instruction storage circuit is directly coupled to [[at]] the second data input of the switching circuitry (Li: "A breakpoint detection circuit 180, as illustrated in FIG. 1, selects between the program instruction 111 associated with the respective program address 110 or a patch instruction path 185 based on the result of the comparison made by the comparison circuit 170. The breakpoint detection circuit 180 comprises, for example, a multiplexor with the breakpoint hit 175 as a control. If the breakpoint hit 175 does not exist (e.g., the signal is low), the breakpoint detection circuit 180 feeds the program instruction 111 through for processing. However, if a breakpoint hit 175 exists (e.g., the signal is high), a patch instruction path 185 associated with the patch address 120 is fed through for processing. The patch instruction path 185 comprises a link to the respective patch instruction 113 residing in the patch memory 114. According to one exemplary aspect of the present invention, the patch instruction path 185 comprises a software interrupt instruction, wherein a value/comment field of the software interrupt comprises the program index 145. The value/comment field further directs the code to a location in the patch memory 114 where the patch instruction 113 resides. According to another exemplary aspect, the patch instruction path 185 comprises a branch instruction, whereby the code is directed to a location in the patch memory 114 where a patch instruction 113 resides. According to yet another exemplary aspect of the invention, the patch instruction path 185 comprises a high priority interrupt instruction whereby the code is directed to a location in the patch memory 114 where a patch 
Verhallen, Ninos and Li are analogous art because they are from the same field of endeavor of memory access and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Verhallen in view of Ninos to include wherein the replacement instruction storage circuit is directly coupled to [[at]] the second data input of the switching circuitry as taught by Li since doing so would provide the benefit of [Li: "A breakpoint detection circuit 180, as illustrated in FIG. 1, selects between the program instruction 111 associated with the respective program address 110 or a patch instruction path 185 based on the result of the comparison made by the comparison circuit 170. The breakpoint detection circuit 180 comprises, for example, a multiplexor with the breakpoint hit 175 as a control. If the breakpoint hit 175 does not exist (e.g., the signal is low), the breakpoint detection circuit 180 feeds the program instruction 111 through for processing. However, if a breakpoint hit 175 exists (e.g., the signal is high), a patch instruction path 185 associated with the patch address 120 is fed through for processing. The patch instruction path 185 comprises a link to the respective patch instruction 113 residing in the patch memory 114. According to one exemplary aspect of the present invention, the patch instruction path 185 comprises a software interrupt instruction, wherein a value/comment field of the software interrupt comprises the program index 145. The value/comment field further directs the code to a location in the patch 
Therefore, it would have been obvious to combine Verhallen, Ninos and Li for the benefit of creating the electronic system as specified in claim 18.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Verhallen et al. (US20140289455) in view of Ninos (US20170039056) to claim 15 above, and further in view of Hsu et al. (US20100107149).
As per claim 20. Verhallen does not teach the data replacement circuitry is configured to patch the given firmware instruction by providing a supervisor call instruction as the hard-coded instruction to the processing circuitry instead of the firmware instruction; however, Ninos teaches the data replacement circuitry is configured to patch the given firmware instruction by providing a supervisor call instruction as the hard-coded instruction to the processing circuitry instead of the firmware instruction (Ninos: paragraphs 0071 and 0084-85).  
Verhallen in view of Ninos does not teach the read-only memory is configured to store firmware instructions, the processing circuitry is configured to retrieve a given firmware instruction; however Hsu teaches the read-only memory is configured to store firmware instructions (Hsu: "The invention discloses patching devices and methods thereof for patching , the processing circuitry is configured to retrieve a given firmware instruction (Hsu: "The processor 102 typically contains a program counter, a register, which indicates where the system is in its instruction sequence. The program counter holds the address of the next instruction to be executed" (paragraph 0029)).
Verhallen, Ninos, and Hsu are analogous art because they are from the same field of endeavor of memory access and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Verhallen in view of Ninos to include the read-only memory is configured to store firmware instructions, the processing circuitry is configured to retrieve a given firmware instruction as taught by Hsu since doing so would provide the benefit of [Hsu:  "To overcome the problem, conventional techniques use a flash ROM to replace ROM. Flash ROM is a non-volatile memory that can be electronically erased and reprogrammed. Flash ROM, however, is expensive" (paragraph 0005)].
Therefore, it would have been obvious to combine Verhallen, Ninos, and Hsu for the benefit of creating the electronic system as specified in claim 20.
Response to Amendment
Applicant's arguments with respect to the 35 USC 102 and 103 rejections filed on 10/27/2020 have been fully considered but are moot in view of the rejection.
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]).
In Applicant’s arguments, Applicant states that Verhallen fails to disclose the amended subject matter of in claim 1, specifically: “a replacement instruction storage circuit that stores a same hard-coded instruction for the set of comparators, wherein the data replacement circuitry is configured to output the same hard-coded instruction instead of 4the output data in response to a match resulting from any of the corresponding comparison operations at any comparator in the set of comparators”.
In response, these arguments have been fully considered but they are not deemed persuasive.
The amended portions have been addressed through the combination of Verhallen and Ninos above: (Ninos: “This dynamically adapted and generated set of assembly instructions provided by the instruction generation unit 256 may be configured to implement the redirection of the execution flow of the CPU, but it may also be configured to implement other mechanisms as well, depending on the needs of the system. Implementing this instruction generation unit with a hard coded combinatorial logic will consume the minimum substrate area and will provide the minimum response time and latency to the system. Depending on the final requirements of the system, this unit may be implemented also by other ways, either hard coded or reconfigurable, either as combinatorial or as sequential logic, either storing the hard coded opcodes in combinatorial logic or in any kind of reprogrammable or any general kind of 
In Applicant’s arguments, Applicant states that Verhallen fails to disclose the amended subject matter of in claim 9, specifically: “the address matches any reference address in 7the set of reference address same instruction to the processing circuitry that causes the processing circuitry to enter an exception state; and while the processing circuitry is in the exception state, identifying a case-specific replacement instruction specifically for patching the corresponding data at the address”.
In response, these arguments have been fully considered but they are not deemed persuasive.
The amended portions have been addressed through the combination of Verhallen and Ninos above: (Ninos: “This dynamically adapted and generated set of assembly instructions provided by the instruction generation unit 256 may be configured to implement the redirection of the execution flow of the CPU, but it may also be configured to implement other mechanisms as well, depending on the needs of the system. Implementing this instruction generation unit with a hard coded combinatorial logic will consume the minimum substrate area and will provide the minimum response time and latency to the system. Depending on the final requirements of the system, this unit may be implemented also by other ways, either hard coded or reconfigurable, either as combinatorial or as sequential logic, either storing the hard 
In Applicant’s arguments, Applicant states that Verhallen fails to disclose the amended subject matter of in claim 15, specifically: “a replacement instruction storage circuit that is coupled to the second data input of the switching circuitry and that is configured to store a hard-coded instruction shared by the plurality of comparators, wherein the switching circuitry is configured to pass the hard-coded instruction to an output of the switching circuitry in response to a match at any enabled comparators in the comparator block”.
In response, these arguments have been fully considered but they are not deemed persuasive.
The amended portions have been addressed through the combination of Verhallen and Ninos above: (Ninos: “This dynamically adapted and generated set of assembly instructions provided by the instruction generation unit 256
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 10/27/2020.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received an action on the merits and are subject to a final rejection.
    b.   DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kendrick Lam whose telephone number is (408)918-7586.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.L./Examiner, Art Unit 2135 

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135